Citation Nr: 0830109	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder.

2.  On and after January 25, 2006, entitlement to an 
increased evaluation for post traumatic stress disorder, 
currently evaluated as 70 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1948 
to November 1949 and November 1949 to November 1952.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Wilmington, Delaware 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in July 2008.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Prior to January 25, 2006, post traumatic stress disorder 
(PTSD) was manifested by severe sleep difficulty, nightmares, 
fatigue, anxiety, depression, hypervigilance, dysphoric mood, 
tearfulness, crying, intrusive memories, avoidance behavior, 
and frequent flashbacks during which the veteran was 
disoriented and disorganized.  The veteran denied suicidal 
and homicidal ideation, showed no evidence of psychosis, and 
denied feeling distant to people.  The veteran was awake and 
oriented to person, place, and time.  The veteran had 
appropriate hygiene, normal speech, normal affect, fair 
insight and judgment, no memory loss, and age-appropriate 
cognition.  

2.  On and after January 25, 2006, PTSD was manifested by 
total social and occupational impairment with severe sleep 
difficulty, nightmares, persistent visual hallucinations, 
intrusive memories, intermittent irritability, 
hypervigilance, self-isolation, suicidal ideation, 
significant neglect of personal hygiene, continuous 
depression and anxiety, significant disturbance in thought 
processes, marked deterioration in cognitive functioning, 
disorientation to time and place, an inability to establish 
and maintain effective relationships, inappropriate behavior, 
memory loss, and some inability to function independently.

3.  The veteran's hearing loss is manifested at the most, 
Level II hearing acuity in the right ear and Level III 
hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

2.  On and after January 25, 2006, the criteria for a 100 
percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased evaluation for PTSD and a compensable evaluation 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claims, a July 2003 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of these claims informing him that a 
disability rating and an effective date would be assigned 
should the claims of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran's service medical records, VA medical treatment 
records, VA audiological examinations, and VA PTSD 
examinations have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no other indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file, 
to include private medical records.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2007).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule does not apply because these claims are based on 
the assignment of an initial rating for the disabilities 
following an initial award of service connection for the 
disabilities.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claim and 
the initial rating decision are most probative of the degree 
of disability existing when the initial rating was assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

PTSD

By a June 2004 rating decision, the RO denied service 
connection for PTSD.  By a November 2005 rating decision, the 
RO granted service connection for PTSD and assigned a 50 
percent rating for PTSD under 38 C.F.R. § 4.71a, Diagnostic 
Code 9411, effective April 30, 2003.  In January 2006, the 
veteran's notice of disagreement to the rating assigned was 
received.  By a September 2006 rating decision, the RO 
assigned a 70 percent evaluation for PTSD, effective January 
25, 2006.

Initial evaluation in excess of 50 percent

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 50 percent for 
PTSD.  Throughout the initial appeal period, the veteran's 
global assessment of functioning (GAF) scores ranged from 35 
to 55.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score 
is highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In VA medical records from April 2003 through December 2005, 
four of the GAF scores assigned were between 45 and 50, which 
reflects serious symptoms, for example, suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example, no friends, unable to keep a job.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994) (DSM-IV).  In two April 2003 VA medical records 
and a December 2005 VA medical record GAF scores of 35 and 40 
were assigned, which reflect some impairment in reality 
testing or communication, for example, speech is at times 
illogical, obscure, or irrelevant, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example, depressed man 
avoids friends, neglects family, and is unable to work.  See 
DSM-IV at 46-47.  In addition, in May 2003 to February 2004 
VA medical records, the four GAF scores were 55, which 
reflect moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.  Such scores demonstrate serious PTSD 
symptomatology and do not unequivocally demonstrate 
occupational and social impairment with deficiencies in most 
areas as required for a 70 percent evaluation.

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  In VA medical 
records from April 2003 to December 2005, the veteran 
consistently reported severe sleep difficulties, nightmares, 
flashbacks, depression, lack of interest in hobbies or 
activities, self-isolation, limited socialization, avoidance 
of others and especially crowds, and hypervigilance.  The 
record reflects that intermittently throughout the time 
period, the veteran was easily disoriented during flashbacks.

In April 22, 2003 VA medical records, the veteran reported 
recurrent nightmares.  The veteran also reported that he was 
in the Korean War and that he had the same problem "before" 
but that it "went away."  The examiners noted that the 
veteran had poor eye contact, began to cry when asked about 
his nightmares and that the veteran stated, "I feel like I 
am in the battlefield again.  It keeps on coming back, over 
and over again."  The veteran denied suicidal and homicidal 
ideation, was tearful, awake and oriented to person, place, 
and time, and had good attention.  The GAF score was 45, 
which contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.  

In an April 29, 2003 VA medical record, the veteran reported 
violent nightmares and that his wife was sleeping in a 
separate bedroom.  The examiner noted that the veteran had 
severe PTSD.  The GAF score was 35, which reflects some 
impairment in reality testing or communication, for example, 
speech is at times illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example, 
depressed man avoids friends, neglects family, and is unable 
to work.  See DSM-IV at 46-47.  

In another April 29, 2003 VA medical record, the veteran 
reported depression, lack of interest, a desire to be alone, 
feelings of survival guilt, frequent awakenings and insomnia 
secondary to nightmares, and that he was in close contact 
with his family.  He also reported that flashbacks during the 
day made it difficult to concentrate so that he no longer 
worked, drove, or read.  He denied feeling distant to people, 
hypervigilance, startle responses, memory loss, dissociative 
symptoms, suicidal and homicidal ideation, manic symptoms, 
hallucinations, delusions, obsessions, and compulsions.  The 
examiner noted that the veteran was well-groomed, 
cooperative, tearful and sad, awake and fully oriented to 
person, place, and time, with fair judgment and insight.  The 
GAF score was 40-50.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication, for example, 
speech is at times illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example, 
depressed man avoids friends, neglects family, and is unable 
to work.  See DSM-IV at 46-47.  A GAF score of 41 to 50 
contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.  The PTSD 
screening was positive.  

In a May 2003 VA medical record, the veteran reported that he 
was sleeping much better and denied suicidal and homicidal 
ideation.  The examiner noted that the veteran's hyperarousal 
symptoms were responding to medication, but the "re-
experiencing symptoms" were the least responsive.  The 
examiner noted that the veteran was awake and oriented to 
person, place, and time with no evidence of psychosis.  The 
examiner also noted that the veteran "burst into explosive 
tears" when the examiner addressed nightmares and 
flashbacks.  The GAF score was 55, which reflects moderate 
symptoms, for example, flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, for example, few 
friends, conflicts with peers or coworkers.  See DSM-IV at 
46-47.  

In June 2003 VA medical records, the veteran reported that 
the medications were doing a "great job."  The veteran 
denied suicidal and homicidal ideation, and reported that his 
sleep had significantly improved.  The veteran reported that 
he continued to have nightmares and flashbacks every night, 
but their intensity had lessened.  The examiner noted that 
the veteran's level of functioning was improving and he was 
awake and oriented to person, place, and time.

In a July 2003 PTSD Questionnaire, the veteran reported that 
his problem started right after service discharge.  He had 
nightmares that were not on a regular basis.

In a July 2003 VA medical record, the veteran reported that 
he was sleeping better, had no side effects from medication, 
was pleased with his improvement, slept at least six hours 
per night, felt refreshed upon awakening, but experienced 
nightmares almost every night.  The veteran denied suicidal 
and homicidal ideation.  The examiner noted that the 
veteran's mood was stable and his affect less labile.  The 
veteran was awake and oriented to person, place, and time.  
The last recorded GAF score was 55 in June 2003, which 
reflects moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.

In an August 2003 VA medical record, the veteran reported 
that he experienced nightmares, but was able to sleep three 
to four hours per night.  The veteran also reported that the 
flashbacks disappeared and that he slept in a separate bed 
from his wife because she was afraid of his violent 
movements.  The examiner noted that the veteran's affect was 
labile, he occasionally cried, and he was awake and oriented 
to person, place, and time.  The last recorded GAF score was 
55 in June 2003, which reflects moderate symptoms, for 
example, flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, for example, few 
friends, conflicts with peers or coworkers.  See DSM-IV at 
46-47.

In a September 2003 VA medical record, the veteran reported 
that he was generally "doing OK" and was sleeping fine.  He 
reported occasional nightmares and flashbacks, but was 
content with his improvement.  He denied suicidal and 
homicidal ideation.  The examiner noted that the veteran was 
awake and oriented to person, place, and time.  The last 
recorded GAF score was 55 in June 2003, which reflects 
moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.

In an August 2003 VA medical record, the veteran reported 
that the nightmares were back with full force and that he was 
afraid to go to sleep.  He denied suicidal and homicidal 
ideation.  The examiner noted that he was awake and oriented 
to person and place, but was stooped.  The veteran talked, 
but cried profusely and feared he was "losing his mind."  
The last recorded GAF score was 55 in September 2003, which 
reflects moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.  

In a December 2003 VA medical record, the veteran reported 
that he was "doing better now."  He also reported 
nightmares, but could "live with it."  His sleep and 
appetite were fine, and he denied suicidal and homicidal 
ideation.  The examiner noted that the veteran was awake and 
oriented to person and place, mood was stable and affect was 
full range with no evidence of psychosis.  The last recorded 
GAF score was 55 in October 2003, which reflects moderate 
symptoms, for example, flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, for example, few 
friends, conflicts with peers or coworkers.  See DSM-IV at 
46-47.  

In a February 2004 VA medical record, the veteran reported 
nightmares, flashbacks, no suicidal or homicidal ideation, 
that he has slept well, and a high level of anxiety.  The 
examiner noted that the veteran was awake and oriented to 
person and place with no evidence of psychosis.  The last 
recorded GAF score was 55 in December 2003, which reflects 
moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.  

In a March 2004 VA medical record, the veteran reported that 
he had nightmares that lead to frequent "beating up" of his 
wife while dreaming, but that he was able to sleep and had 
been "suffering" less.  The veteran denied suicidal and 
homicidal ideation.  The examiner noted that the veteran was 
awake and oriented to person, place, and time, and had no 
evidence of psychosis.  The last recorded GAF score was 55 in 
February 2004, which reflects moderate symptoms, for example, 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, for example, few friends, conflicts with 
peers or coworkers.  See DSM-IV at 46-47.  

In an April 2004 VA medical record, the veteran reported 
nightmares.  The examiner noted that the veteran was awake 
and oriented to person, place, and time, and denied suicidal 
and homicidal ideation.  The last recorded GAF score was 50 
in March 2004, which contemplates serious symptoms, for 
example, suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In a May 2004 VA medical record, the veteran reported that he 
slept 3 hours per night and had nightmares and flashbacks, 
and that his quality of life had improved since being in 
treatment.  He denied suicidal and homicidal ideation.  The 
examiner noted that the veteran was awake and oriented to 
person, place, and time, and had no evidence of psychosis.  
The last recorded GAF score was 50 in March 2004, which 
contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In August 2004 and November 2004 VA physician's letters, the 
physician noted treatment of the veteran since April 2003 
when the veteran reported to the emergency room during an 
acute episode of PTSD and that the veteran's physical 
infirmities exacerbated his PTSD.

In an August 2004 statement and a November 2004 VA medical 
record, the veteran reported that he had a car accident 
because he was experiencing a flashback in which he was being 
attacked by mortar shells and lost control of his vehicle.  

In an August 2004 statement, the veteran stated that his 
visions and nightmares of the bombings and killings he 
witnessed in Korea were interfering with his life at home.  
He stated that he tried to avoid the visions by hiding under 
the bed and locking himself in closets.  He also stated that 
he once tackled his wife thinking she was an enemy soldier 
because he was having visions of a time in Korea when he 


actually tackled an enemy soldier.  During the visions, the 
veteran believed his home was under attack so he "grabbed" 
his wife to take her to safety.  

In an October 2004 VA medical record, the examiner noted that 
the veteran's last recorded GAF score was 45 in September 
2004, which contemplates serious symptoms, for example, 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

A November 2004 VA physician's letter noted that the veteran 
was receiving treatment for severe PTSD which rendered him 
significantly impaired. 

In a December 2004 VA medical record, the veteran reported 
that he was doing well, experienced occasional nightmares and 
flashbacks, and that his social life was improving.  He 
denied suicidal and homicidal ideation.  The examiner noted 
that the veteran was awake and oriented to person and place, 
was improving, and had no evidence of psychosis.  The last 
recorded GAF score was 45 in November 2004, which 
contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In a January 2005 VA medical record, the veteran reported 
that he did not "feel good."  He denied suicidal and 
homicidal ideation.  The examiner noted that the veteran was 
awake and oriented to person, place, and time with no 
evidence of psychosis.  The last recorded GAF score was 50 in 
December 2004, which contemplates serious symptoms, for 
example, suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In a February 2005 VA medical record, the veteran reported 
that he felt a "whole lot better."  The veteran stated that 
he slept better, but nightmares occurred.  The 


examiner noted that the veteran was awake and oriented to 
person, place, and time, with no psychosis.  The veteran 
denied suicidal and homicidal ideation.  The examiner noted 
that the PTSD was inactive except for recurrent nightmares.  
The GAF score was 50 , which contemplates serious symptoms, 
for example, suicidal ideation, severe obsessional rituals, 
and frequent shoplifting; or any serious impairment in 
social, occupational, or school functioning, for example, no 
friends, unable to keep a job.  See DSM-IV at 46-47.

A February 2005 VA physician's letter noted that the veteran 
totaled his car when he hit a tree during a flashback and 
that he first began treating the veteran when he was rushed 
to the hospital during an acute PTSD episode.  The veteran 
stopped driving after the car accident.  Additionally, the 
veteran's near-continuous depression and fatigue due to sleep 
disturbances and nightmares affected his ability to function.  
He reported very little contact with his children.  

In a March 2005 VA medical record, the veteran reported no 
suicidal or homicidal ideation.  The veteran also reported 
frequent nightmares and flashbacks, which significantly 
interfered with his functioning.  The examiner noted that the 
veteran's medications helped, but he was still symptomatic.  
The examiner noted that the veteran was awake and oriented to 
person, place, and time.  There was no evidence of psychosis.  
The last recorded GAF score was 50 in February 2005, which 
contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In a March 2005 VA physician letter, the physician noted that 
the veteran was significantly impaired by frequent nightmares 
and flashbacks.

In a May 2005 VA medical record, the examiner noted that the 
veteran's frequent flashbacks and avoidance were not 
responsive to pharmacotherapy and that during a flashback, 
the veteran was disoriented and disorganized.  The examiner 
noted that the veteran was awake and oriented to person, 
place, and time, there was no 


evidence of psychosis, and his cognitive ability was 
compatible with his age.  The last recorded GAF score was 50 
in March 2004, which contemplates serious symptoms, for 
example, suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In an August 2005 VA medical record, the veteran reported 
flashbacks, nightmares, sleep and appetite impairment, and 
avoidance.  He denied suicidal and homicidal ideation.  The 
examiner noted that the veteran was awake and oriented to 
person, place, and time, mood was anxious and affect 
restricted, and no evidence of psychosis.  The last recorded 
GAF score was 50 in May 2005, which contemplates serious 
symptoms, for example, suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example, 
no friends, unable to keep a job.  See DSM-IV at 46-47.

A September 2005 VA medical record noted that the veteran's 
last recorded GAF score was 46 in August 2005, which 
contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In an October 2005 VA medical record, the veteran reported 
that he slept better and was less hypervigilant, but 
continued to have severe nightmares and flashbacks.  He 
denied suicidal and homicidal ideation.  The examiner noted 
that the PTSD partially responded to medicine.  The examiner 
also noted no evidence of psychosis or dementia.  The veteran 
was awake and oriented to person, place, and time.  The last 
recorded GAF score was 46 in September 2005, which 
contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

At the October 2005 RO hearing, the veteran reported that he 
had to give up being a police officer and driving because of 
his nightmares and flashbacks.

In a December 2005 VA medical record, the veteran reported 
severe anhedonia and that he was ruminating over dying, but 
denied suicidal and homicidal ideation.  The examiner noted 
that the veteran was awake and oriented to person, place, and 
time, with no evidence of psychosis or dementia, and 
dysphoric mood.  The veteran's last recorded GAF score was 45 
in October 2005, which contemplates serious symptoms, for 
example, suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

The evidence shows occupational and social impairment 
evidenced by crying, tearfulness, severe sleep difficulty, 
nightmares, fatigue, anxiety, depression, hypervigilance, 
dysphoric mood, tearfulness, intrusive memories, avoidance 
behavior and frequent flashbacks during which the veteran was 
disoriented and disorganized.  However, the veteran denied 
suicidal and homicidal ideation, showed no evidence of 
psychosis, and denied feeling distant to people.  The veteran 
was awake and oriented to person, place, and time.  The 
veteran had appropriate hygiene, normal speech, normal 
affect, fair insight and judgment, no memory loss, and age-
appropriate cognition.

Based on the medical evidence, a 50 percent initial 
evaluation is the proper rating assignment.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (noting that a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

A 70 percent evaluation, however, is not warranted from April 
30, 2003 to January 24, 2006, because the evidence does not 
show occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting that a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).  Upon review, the evidence 
of record does not demonstrate a 70 percent rating for PTSD 
at any time during the pertinent time period.  Fenderson, 12 
Vet. App. at 126 (1999).

Accordingly, an initial evaluation in excess of 50 percent 
evaluation for PTSD is not warranted from April 30, 2003 to 
January 24, 2006.  

Evaluation on and after January 25, 2006

The veteran's current 70 percent rating for this time period 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 100 percent rating for PTSD 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In medical records from January 2006 to December 2006, the 
veteran's GAF scores ranged from 25 to 55.  GAF scores of 21 
to 30 reflect behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment, for example, sometimes incoherent, 
acts grossly inappropriately, suicidal preoccupation or 
inability to function in almost all areas, for example, stays 
in bed all day; no job, home, or friends.  GAF scores of 31 
to 40 indicate some impairment in reality testing or 
communication, for example, speech is at times illogical, 
obscure, or irrelevant, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, for example, depressed man avoids friends, neglects 
family, and is unable to work.  See DSM-IV at 46-47.  GAF 
scores of 41 to 50 indicate serious symptoms, for example, 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.  GAF scores of 51 
to 60 indicate moderate symptoms, for example flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends or conflicts with peers or 
coworkers.  See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  The Board 
finds that the medical evidence of record supports a 100 
percent evaluation on and after January 2006.  The veteran 
reported severe sleep difficulty, nightmares, intrusive 
memories, intermittent irritability, hypervigilance, 
continuous depression and anxiety, passive thoughts of dying, 
and some inability to function independently.  The objective 
medical evidence of record found there was no impaired 
impulse control, unprovoked irritability with periods of 
violence, memory loss for names of close relatives, own 
occupation, or own name, or spatial disorientation.  
Nevertheless, disorientation to time and place, neglect of 
personal hygiene, continuous, frequent, and severe 
flashbacks, inappropriate behavior, disorientation, frequent 
tearfulness and crying, marked deterioration in cognitive 
functioning, and significant disturbance in thought processes 
were shown.  The examiner opined that the veteran's PTSD 
rendered him unable to obtain and maintain employment and 
that he had total occupational and social impairment.  

In a January 2006 VA physician's letter, the physician noted 
the veteran's severe PTSD had deteriorated to the point that 
he was suicidal.  

In a January 2006 lay statement, the veteran's wife stated 
that he could not go to doctor's appointments by himself and 
that he was experiencing flashbacks, nightmares, insomnia, 
and memory loss.  The veteran's wife stated that the veteran 
took all of his clothes out of his closet and used the closet 
as a shelter from the enemy artillery shells when the 
flashbacks occurred.  He constantly threw his hands up to 
ward off enemy gunfire.  He said that life was not worth 
living with the flashbacks and nightmares.  The veteran's 
wife also reported that the veteran sometimes lost track of 
days and months and that while he could function, his mental 
state had greatly deteriorated.

In a January 2006 VA medical record, the examiner noted that 
the veteran was awake, but disoriented and had markedly 
deteriorated in his cognitive functioning.  The veteran was 
unable to sleep.  He was agitated and overwhelmed by repeated 
nightmares.  The examiner noted that the veteran was almost 
mute and would only repeat, "They are all over."  The 
veteran cried on a few occasions, but was unable to express 
his feelings.  The veteran reported that life was not worth 
living anymore, but suicide was against his religion.  The 
examiner noted that it was hard to rule out psychosis and the 
veteran failed to respond to the examiner when asked about 
hallucinations.  

In a February 2006 VA medical record, the veteran reported 
that he had been sleeping better.  The examiner noted that 
the veteran had fully recovered from his recent "set-back" 
and that the severity of the veteran's PTSD was causing 
marked cognitive impairment.  The examiner noted that a 
medication adjustment helped the veteran sleep better and 
have less frequent nightmares.  The veteran was awake and 
oriented to person, place, and time.  He denied suicidal and 
homicidal ideation, had mildly anxious mood, well-modulated 
affect, age appropriate cognition, and no evidence of 
psychosis.  The last recorded GAF score was 25 in January 
2006, which reflects that behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment, for example, sometimes incoherent, 
acts grossly inappropriately, suicidal preoccupation or 
inability to function in almost all areas, for example, stays 
in bed all day; no job, home, or friends.

In an April 2006 VA PTSD examination, the veteran reported 
significant sleep difficulty and that he slept two hours per 
night.  He reported that he was hypervigilant and checked 
doors and windows.  He avoided crowds, was depressed most of 
the time, ignored grooming habits, was irritable and short-
tempered, and continually experienced flashbacks in which he 
thought mortar shells and bombs are "coming in at him."  
The examiner noted that the veteran became "hysterical" 
when asked about the PTSD.  The examiner noted that the 
veteran had no remissions of symptomatology and that the 
veteran would be considered to be deteriorating overall in 
his daily functioning.  The veteran reported that his 
coworkers did not want to work with him when he was a police 
officer because they thought he was crazy due to his 
flashbacks.  He reported that he had to quit several jobs 
because of constant flashbacks and intrusive thoughts about 
Korea.  The veteran also reported that he thought about Korea 
on a regular basis and visualized that he was still there 
because of the flashbacks.

The veteran denied suicidal thoughts because of his religion.  
He reported little or no contact with people outside of his 
family.  He also reported hypervigilance and a startle 
response to noises that reminded him of Korea.  The veteran 
reported that he would not sit near windows because he feared 
being attacked.  The examiner noted a significant disturbance 
in the veteran's thought processes and that the flashbacks 
bordered on psychotic symptomatology.  The examiner noted 
that the veteran "truly believes there are mortars coming in 
on him at times, and he becomes quite delusional."  The 
veteran's communication was significantly disrupted due to 
apparent hysterical and panic type reactions to delusional 
thoughts.  The examiner found that the veteran's PTSD was 
accompanied by multiple PTSD signs and included some 
psychotic delusions.  The veteran ignored activities of daily 
living at times.  He also reported significant difficulty 
maintaining personal hygiene and needed assistance from his 
wife to maintain hygiene.  

During the examination, the examiner noted that the veteran 
"acts like mortars are coming in on him...at the present 
time."  Additionally, the veteran reported that he "kept to 
himself" and believed life was not worth living.  The 
veteran was tearful throughout the interview and became 
hysterical when talking about soldiers who died.  Although 
the examiner noted delusional thinking, the veteran had clear 
and coherent speech when he was able to speak and was 
oriented.  The examiner noted flashbacks were of a frequent, 
severe, and disruptive nature, the veteran experienced 
intrusive thoughts and memories of his time in Korea, and 
that he had significant panic symptoms and depression.  The 
GAF score was 40, indicating some impairment in reality 
testing or communication, for example, speech is at times 
illogical, obscure, or irrelevant, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example, depressed man 
avoids friends, neglects family, and is unable to work.  See 
DSM-IV at 46-47.

In an April 2006 lay statement, the veteran's wife reported 
that the veteran had moved his clothes out of the closet and 
was using the closet as a bomb shelter when he had flashbacks 
and nightmares.  She also reported that the veteran wanted a 
contractor to cement the closet for additional protection 
from the bombs.  She stated that he must be watched 
constantly because of his "suicidal talk," did not care how 
he looked or dressed, and avoided family members as much as 
possible.

In an April 2006 VA medical record, the veteran reported less 
frequent nightmares, decreased rate of flashbacks, and that 
he was unable to drive since he caused a motor vehicle 
accident when experiencing a flashback trying to avoid being 
hit by a mortar.  The veteran reported that he slept three to 
four hours per night.  The examiner noted that the veteran 
was awake and oriented to person, place, and time, with no 
evidence of psychosis, cognitive function proper for age, 
anxious mood, and full-range affect.  The examiner also noted 
that the veteran has been severely disabled by PTSD.  The 
last recorded GAF score was 45 in February 2006, which 
contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In a May 2006 VA medical record, the examiner noted that the 
veteran's severe PTSD was in partial remission, but that some 
residual signs, especially flashbacks, were very resistant to 
treatment.  The veteran reported that he was able to cope 
with the recurrent flashbacks, was grateful for being able to 
sleep, and was going on with his life.  The examiner noted 
that the veteran was awake and oriented to person, place, and 
time.  The veteran denied suicidal and homicidal ideation.  
There was no evidence of psychosis or dementia.

In a June 2006 VA medical record, the veteran reported an 
increase in the severity of flashbacks, and suicidal ideation 
with no plan or intent.  The veteran reported vivid 
flashbacks that occurred three to four times daily and that 
he slept three hours per night.  The veteran reported an 
increase in irritability and anger.  He also reported that he 
was isolated.  He reported that he asked his wife to cement 
their room so that they can keep the mortars away.  He 
reported that he was unable to drive after several motor 
vehicle accidents where he attempted to avoid the mortars 
during one of his flashbacks.  He reported that he was 
hyperalert and constantly checked his surroundings.  The 
veteran reported that he had difficulty concentrating on 
anything but his PTSD symptoms.  He reported that he had a 
"nice" marriage, a "good relationship" with his children, 
and that he maintained contact with his siblings.  He also 
reported that he attended church service on a routine basis 
and had several friends, but "cut ties" with them and feels 
lonely.  Upon examination, the veteran was oriented and had a 
neat and clean appearance.  There was no homicidal ideation 
and his recent and remote memory was intact.  The veteran's 
thought processes and content were organized and intact.  He 
was awake and oriented to person, place, and time, with 
constricted affect.  The GAF score was 55, which contemplates 
moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.  

In an October 2006 VA medical record, the veteran reported 
that his flashbacks were worse, that he was sometimes 
confused and did not know where he was, that he would not 
leave the house without his wife, and that he slept three 
hours per night.  Upon examination, the veteran was awake and 
oriented to person, place, and time, with no signs of gross 
cognitive impairment, and no psychosis.  The examiner noted 
that the veteran was sad and occasionally tearful.

In a November 2006 lay statement, the veteran's wife stated 
that the veteran "kept to himself" in a dark room.

In a December 2006 VA PTSD examination, the veteran reported 
that he felt depressed and cried all the time, had no history 
of suicide attempts or violence, did not socialize at all, 
was not close with his children, and occasionally took walks 
with his wife.  Upon examination, the examiner found that the 
veteran had suicidal ideation that was passive and transient, 
did not participate in conversation well, was not oriented, 
had no delusions or panic attacks, and had no persistent 
auditory or visual hallucinations.  The examiner noted that 
the veteran displayed inappropriate behavior and was 
agitated, cried often, and was unable to stay awake.  The 
examiner noted that the veteran's judgment included an 
understanding of the outcome of his behavior.  The veteran 
had fair impulse control.  The examiner noted that the 
veteran had problems with the activities of daily living, to 
include slight problems with toileting and self-feeding, 
moderate problems with dressing and undressing and 
recreational activities, severe problems with household 
chores, grooming, shopping, bathing, and that he was 
prevented from engaging in sports or other exercise and 
driving.  The examiner found that the veteran's remote, 
recent, and immediate memory was mildly impaired.  The 
examiner noted that the veteran mumbled, was irritable, was 
unable to converse well, broke into tears periodically, was 
socially isolated, and had become more dependent on his wife 
for the activities of daily living since the April 2006 VA 
PTSD examination.  The GAF score was 35, which reflects some 
impairment in reality testing or communication, for example, 
speech is at times illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example, 
depressed man avoids friends, neglects family, and is unable 
to work.  See DSM-IV at 46-47.  The examiner noted that the 
veteran's depression was worse, hallucinations had increased, 
prognosis was poor, and that his social support was limited 
to his wife.  The examiner opined that "the veteran's 
current PTSD symptoms prevent him from seeking and 
maintaining gainful employment."  The examiner found that 
there was total occupational and social impairment due to 
PTSD signs and symptoms.

In a February 2008 lay statement, the veteran's wife stated 
that the veteran's doctors recommended that he be 
hospitalized due to PTSD.  In a February 2008 Aid and 
Attendance Questionnaire, the veteran's wife stated that the 
veteran had to be forced to eat.  She also stated that he 
must be washed, needed help with dressing, and sat in a dark 
room with no TV or radio.

At the May 2008 hearing before the Board, the veteran's wife 
testified that the veteran did not recognize people who were 
not immediate family members.  She stated that she must do 
everything for him.  During the hearing, the veteran stated 
that he was not going into an institution, became upset, and 
had to be soothed by his wife.

The evidence shows total occupational and social impairment 
evidenced by severe sleep difficulty, nightmares, persistent 
visual hallucinations, intrusive memories, intermittent 
irritability, hypervigilance, self-isolation, suicidal 
ideation, significant neglect of personal hygiene, continuous 
depression and anxiety, significant disturbance in thought 
processes, marked deterioration in cognitive functioning, 
disorientation to time and place, an inability to establish 
and maintain effective relationships, inappropriate behavior, 
memory loss, and some inability to function independently.  
Accordingly, a 100 percent evaluation is warranted on and 
after January 25, 2006.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or 


place; and memory loss for names of close relatives, own 
occupation, or own name).  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss

By a June 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective April 30, 2003.  In December 2004, the 
veteran filed a notice of disagreement alleging entitlement 
to a compensable evaluation for bilateral hearing loss.  The 
RO issued a statement of the case in April 2005 and in May 
2005, the veteran filed a substantive appeal.  By November 
2005 and September 2006 rating decisions, the RO continued 
the noncompensable evaluation for bilateral hearing loss.  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

A May 2004 VA audiological examination was conducted.  Upon 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
30
LEFT
15
25
30
40
40

The bilateral average puretone decibel loss was 26 for the 
right ear and 34 for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 80 percent in the left ear.  

In a December 2004 VA medical record, the veteran reported 
that his hearing loss was worse in his left ear than in his 
right.  Upon audiological examination, the veteran had normal 
hearing in the right ear with speech recognition ability of 
92 percent and mild to moderate sensorineural hearing loss in 
the left ear with speech recognition ability of 88 percent.  
No audiogram was provided.

A December 2005 VA audiological examination was conducted.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
25
20
25
LEFT
15
25
30
40
60

The average puretone decibel loss was 25 for the right ear 
and 39 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 80 
percent in the left ear.


The May 2004 and December 2005 VA audiological examinations 
demonstrate that under the Schedule, the veteran's hearing 
impairment represents a Roman numeral designation of Level I 
and Level II, respectively, in the right ear, and Level III 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Using 
Table VII, the numeral designations of Level I or Level II 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear translate to a noncompensable evaluation for 
hearing impairment.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  Additionally, the hearing loss shown 
by the medical evidence does not qualify for an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86.

Although hearing loss is shown by the evidence of record, the 
documented levels of hearing loss do not merit a compensable 
rating.  The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, an 
initial compensable evaluation for bilateral hearing loss is 
not warranted.

Extraschedular considerations

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claims to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

In this regard, the schedular evaluations in this case are 
adequate.  A rating in excess of 50 percent for PTSD and a 
compensable rating for bilateral hearing loss is provided for 
certain manifestations of the service-connected PTSD and 
hearing loss, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture.  The 
veteran has not required frequent hospitalization and marked 
interference with employment has not been shown due to 
hearing loss.  The veteran did not require frequent 
hospitalizations from April 2003 to January 2006 due to PTSD.  
In the absence of any additional factors, the RO's failure to 
consider referral of these issues for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for post 
traumatic stress disorder is denied.

On and after January 25, 2006, a 100 percent evaluation for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


